Citation Nr: 0508331	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  95-42 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to increased evaluation for history of 
impingement of the right shoulder, status post repair, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  By rating decision dated in March 1998, the RO 
continued the assigned rating evaluation for the service-
connected right shoulder disability.  In March 2000 and in 
December 2003, the Board remanded this matter to the RO for 
further evidentiary development.  The record discloses that 
during the pendency of this matter, the veteran raised the 
issue of entitlement to individual unemployability, which was 
denied by rating decision dated in November 2000.  

The veteran testified at a hearing before a decision review 
officer in June 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Since the most recent supplemental statement of the case was 
issued, the veteran submitted a copy of photos from a right 
shoulder endoscopy procedure, performed in September 2004.  
The Board notes that an interpretation and results of the 
procedure were not submitted along with the photos.  The RO 
has not had the opportunity to review this evidence in 
conjunction with the veteran's claim, and the veteran did not 
submit a waiver of initial review of this pertinent evidence 
by the RO.  As such, the case must be returned to the RO for 
initial review of this additional evidence.  

Additionally, the Board is of the opinion that an addendum 
should be made to the June 2004 VA examination, in order to 
assess the veteran's right shoulder condition in light of the 
September 2004 endoscopy results.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of all private medical records and 
VA medical records that are not of record 
and pertain to treatment for the veteran's 
service-connected right shoulder 
disability, to include the corresponding 
clinical reports which include the 
interpretation of the September 2004 right 
shoulder endoscopy procedure.  After 
obtaining the necessary waivers, the RO 
should obtain any outstanding records and 
associate them with the veteran's claims 
file.  

2.  Thereafter, RO should make 
arrangements with the appropriate VA 
medical facility for the veteran's claims 
folder to be forwarded to the VA examiner 
who conducted the June 2004 orthopedic 
examination (if unavailable, to another VA 
orthopedist) for an addendum.  

Request the examiner to review the records 
received since the June 2004 VA 
examination, to include the September 2004 
right shoulder endoscopy.  In an addendum, 
the examine should indicate whether any 
change is warranted in the opinion 
rendered in the June 2004 VA examination 
If the examiner desires another 
examination it should be accomplished.  
A complete rationale for any opinion 
should be included in the addendum. 

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the 
appellant should be provided with a 
supplemental statement of the case, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

